DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/11/2022.
Claims 1, 3, 4, 10, 14, 15, 29, 30, 31, 32, 33, 34, 35, 36, 37 are under examination.
Claims 6, 7,  9, 19, 20, 21, 27 are withdrawn from consideration
Claims 2, 5, 8, 11-13, 16-18, 22-26, 28 are cancelled.

Allowable Subject matter
The claim(s) is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the valve assembly comprises a high-pressure solenoid valve and a low-pressure solenoid valve; the high-pressure solenoid valve has one end that forms a high-pressure inlet of the valve assembly, and another end that forms a high-pressure outlet of the valve assembly; the low-pressure solenoid valve has one end being in communication with the high- pressure outlet, and another end that forms a low-pressure outlet of the valve assembly;  the high-pressure inlet is directly or indirectly in communication with the exhaust port of the compressor; the high-pressure outlet is in communication with the corresponding outdoor heat exchange unit; and the low-pressure outlet is in communication with the low-pressure gas pipe.
However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore if amendments are made to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 4, 10, 14, 15, 29, 30, 31, 32, 33, 34, 35, 36, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1, 32, 34 recite a liquid pipe (3), a high-pressure gas pipe (4) is in communication with an exhaust port (102) of a compressor, and a low-pressure gas pipe (5) is in communication with an intake port (101) of the compressor.  The claims also recite that such pipes, depending upon various states, are connected to one end or the other of heat exchangers (2001, 2002). (see annotated Figure below).
It is not clear from the figures how the various pipes (5, 3, 4) make all of the required connections, required by the claim, at the heat exchangers (2001, 2002), or how the system switches from one state to the other.  While the claim provides that a third and fourth state are effected by a valve assembly (6), there is nothing in the claim about the other states.  Further, there is a considerable, and complex amount, of piping, junctions, and valves, between the pipe sections 3, 4, and 5 and the valve assembly,  and in the absence of reciting additional structure in the claim and how it is controlled, the office cannot determine how the various connections are made.


    PNG
    media_image1.png
    645
    542
    media_image1.png
    Greyscale

Claims 6, 7, 9, 27.
Claims 6, 7, 9 are shown as withdrawn, but depend from cancelled claim 2. 
Claim 27 is shown as withdrawn, but depends from cancelled claim 23.
It is not clear to the office which claims the applicant intends to have examined as part of this action.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763